Appeal from a resettled order of Supreme Court at Special Term, Albany County, denying a motion by defendant-appellant for summary judgment. The action is for libel. Plaintiff operates a duly licensed retail liquor store in Troy, New York. The complaint alleges in general that the defendant corporation and an individual falsely caused plaintiff’s name to be published in a “ delinquent list” distributed by the New York State Liquor Authority. On this motion, defendant-appellant produced documentary evidence showing that it had not been licensed as a liquor dealer in New York State since July 1, 1942, and tending to show that the steps leading to the publication of the matter involved were in fact taken by a partnership bearing the same name as defendant corporation except for the absence of the letters “ Inc.” We do not think this documentary evidence necessarily establishes a complete defense. Though the defendant corporation was unlicensed, and though the report of delinquency was made over the signature of the partnersMp, the allegations of the complaint would permit proof, if it exists, that the defendant corporation caused the *885alleged false statement to he published. Possible, triable issues remain and the denial of summary judgment was proper. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.